TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00153-CV



                                         A. G., Appellant

                                                  v.

                 Texas Department of Family & Protective Services, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
      NO. C2019-0144A, HONORABLE MELISSA McCLENAHAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Counsel for appellant A.G. has filed a letter with this Court advising us that her

pleading entitled “Notice of Appeal from Associate Judge’s Hearing and Request for Hearing

De Novo,” which was docketed in this Court as a notice of appeal, was instead a request for the

district court to hold a de novo hearing on a matter related to the Department’s suit seeking

termination of A.G.’s parental rights. See Tex. Fam. Code § 201.015. Accordingly, counsel asks

that this Court “dispose of or abate this appeal as the Court sees fit, in such a manner that will not

prejudice or hinder [her] client’s right and ability to seek an appeal from any further rulings or

proceedings in this case.” Under these circumstances, we abate the appeal and instruct counsel to

file a status report with this Court, confirming that the matter has been set for a de novo hearing in
the referring court below. The appeal will be reinstated upon receipt of that status report, which is

due to be filed in this Court no later than April 29, 2019.



Before Justices Goodwin, Baker, and Triana

Abated

Filed: March 28, 2019




                                                  2